             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

TANSHANNY WRIGHT,

      Plaintiff,

v.                                           Case No. 4:18cv597-MW/HTC

BRITTANY ABLE,

     Defendant.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 41. Upon consideration, no objection having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. Defendant Able’s motion to dismiss, ECF No. 32, is GRANTED. The

Clerk shall enter judgment stating, “Plaintiff’s claims against Defendant are

dismissed.” The Clerk shall also close the file.

     SO ORDERED on March 9, 2020.


                                       s/ MARK E. WALKER
                                       Chief United States District Judge
